IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 94-20863
                          Conference Calendar
                           __________________


C. S. HOBBS,

                                        Plaintiff-Appellant,

versus

BOBBY MELVIN VINCENT ET AL.,

                                        Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. 92-CV-693
                        - - - - - - - - - -
                         (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     C. S. Hobbs's motion to proceed in forma pauperis on appeal

is DENIED.     The medical records do not indicate that prison

personnel knew that Hobbs faced a substantial risk of serious

harm and disregarded that risk by failing to take reasonable

measures to abate it.     Farmer v. Brennan, 114 S. Ct. 1970, 1984

(1994); Reeves v. Collins, 27 F.3d 174, 176-77 (5th Cir. 1994).

Hobbs has not demonstrated that there is a genuine issue as to


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No.4-20863
                                -2-

any material fact, and the district court did not err in

concluding that the defendants were entitled to judgment as a

matter of law.   See Amburgey v. Corhart Refractories Corp., 936
F.2d 805, 809 (5th Cir. 1991); Fed. R. Civ. P. 56(c).

     Hobbs can present no legal points arguable on their merits,

and his appeal is frivolous.   See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   See 5th Cir. Rule 42.2.